Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                   Sep 03 2014, 9:56 am
regarded as precedent or cited before any
court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.




ATTORNEYS FOR APPELLANT:                            ATTORNEYS FOR APPELLEE:

ANDREW C. MALLOR                                    ANDREW Z. SOSHNICK
KENDRA G. GJERDINGEN                                TERESA A. GRIFFIN
Mallor Grodner LLP                                  Faegre Baker Daniels LLP
Bloomington, Indiana                                Indianapolis, Indiana



                               IN THE
                     COURT OF APPEALS OF INDIANA

                                                    )
MARIEA L. BEST                                      )
     Appellant-Respondent,                          )
                                                    )
               vs.                                  )         No. 06A04-1403-DR-124
                                                    )
                                                    )
RUSSELL C. BEST                                     )
     Appellee-Petitioner.                           )



                        APPEAL FROM THE BOONE CIRCUIT COURT
                        The Honorable Rebecca S. McClure, Special Judge
                                Cause No. 06C01-0209-DR-381




                                        September 3, 2014


                 MEMORANDUM DECISION – NOT FOR PUBLICATION


MATHIAS, Judge
       The seemingly never-ending, post-dissolution litigation in this case has resulted in

this third appeal in which Mariea Best (“Mariea”) is challenging the jurisdiction of the

Boone Circuit Court and its contempt order against her.

       We affirm.

                              Facts and Procedural History

       Mariea and Russell Best’s (“Russell”) marriage was dissolved in 2004. They

initially agreed to share joint legal and physical custody of their two children, A.B., born

in 1992 and M.B., who has Down Syndrome and was born in 1995. Since 2006, the

parties disagreements concerning custody and other issues relating to their children have

been intensely litigated in Boone Circuit Court. See Appellant’s App. pp. 1-78. A.B. is

now emancipated and Russell has custody of M.B.

       The parties’ current dispute revolves around the establishment of a guardian for

M.B., who is now twenty years old. In October 2011, the parties entered in a Mediated

Agreed Entry, which was approved by the Boone Circuit Court. The Agreed Entry

provides in pertinent part:

       Neither party (ether personally or in a representative capacity) will seek
       guardianship of [M.B.] prior to her attaining twenty-one years of age unless
       necessary for medical or public benefits purposes. If it becomes necessary
       before age twenty-one (21), it is agreed that Russell will serve as the
       guardian. Barring establishment of a guardianship, the custody order and
       jurisdiction of this Court remain in full force and effect.

Appellant’s App. p. 127.

       After M.B.’s nineteenth birthday, the parties ultimately agreed that a guardianship

over M.B. should be established even though she is not yet twenty-one years old.


                                             2
However, despite the terms of the October 2011 Agreed Entry, Mother filed several

motions in an attempt to be named M.B.’s guardian.1 Therefore, on October 31, 2013,

Russell filed a petition to enforce the October 2011 Agreed Entry.

        The Boone Circuit Court heard argument on Russell’s petition on December 20,

2013. The court then issued the following order:

        2. The parties further agreed in their Mediated Agreed Entry that in the
        event it became necessary for guardianship of [M.B.] to be established prior
        to [M.B.] reaching the age of twenty one (21), Petitioner Russell Best
        would serve as M.B.’s guardian.
        3. The parties’ Mediated Agreed Entry provided that barring establishment
        of a guardianship, the custody order and jurisdiction of the Boone Circuit
        Court would remain in full force and effect.
                                             ***
        8. The issue of the guardianship of [M.B.] was resolved by the parties’
        2011 Mediated Agreed Entry in which Mari[e]a Best and Russell Best
        agreed that if guardianship of [M.B.] was necessary prior to [M.B’s] twenty
        first birthday, Russell Best would serve as [M.B.’s] guardian. The parties’
        agreement of October, 2011, further specified that the Boone Circuit Court,
        with Special Judge Rebecca S. McClure, presiding, retained jurisdiction
        and authority to enforce the Mediated Agreed Entry of the parties.
        9. Pursuant to Boone County Local Rules of Court, in Boone County only
        Boone Superior Court I . . . has jurisdiction over guardianship proceedings.
        Boone Circuit Court has no such jurisdiction.
        10. The Court hereby Orders that if deemed necessary for medical or public
        benefits purposes, Russell Best shall with the consent of Mariea Best, file a
        petition to establish guardianship over the person of [M.B.] in a court of
        proper jurisdiction.

Appellant’s App. pp. 212-13.

        Mariea appealed the order and argued that “[b]y forcing Mother to consent to

Father’s guardianship of their daughter when she no longer believes it is in the daughter’s


1
 In addition to requesting a modification of the October 2011 Agreed Entry in Boone Circuit Court,
Mariea asked the court to order the parties to refrain from filing a petition to establish guardianship over
M.B. Mariea then filed a petition to establish guardianship of M.B. in Hamilton Superior Court on
                                                     3
best interest, the Dissolution Court is attempting to usurp the probate court of its duty to

determine the person who will act in the best interest of the incapacitated person.” In re

Marriage of Best and Best, No. 06A04-1401-DR-46, Slip op. at 1 (Ind. Ct. App. June 25,

2014). Our court affirmed the trial court’s order after the following brief discussion:

              Settlement agreements are contractual in nature and binding if
       approved by the trial court. The dissolution court that enters a settlement
       agreement is in the best position to resolve questions of interpretation and
       enforcement of that agreement and retains this authority. This task is an
       exercise in the construction of the terms of a written contract, which is a
       pure question of law. Our standard of review is therefore de novo. When
       interpreting a settlement agreement, we apply the general rules of contract
       construction. Unless the terms of the contract are ambiguous, they will be
       given their plain and ordinary meaning.
              The parties’ Mediated Agreed Entry provides that under certain
       circumstances, Mariea and Russell agree that Russell will act as M.B.’s
       guardian. Mariea and Russell do not dispute these circumstances exist.
       Pursuant to the Mediated Agreed Entry that Mariea signed and the
       dissolution court approved, the dissolution court had the authority to order
       Mariea to consent to Russell’s guardianship of M.B.

Slip op. at 2 (internal citations omitted).

       While that appeal was pending, Russell filed a petition to establish a guardianship

over M.B.’s person in Boone Superior Court No. 1. Russell also requested that Mariea

consent to his guardianship petition. After Mariea refused to consent, Russell filed a

petition requesting that the Boone Circuit Court hold Mariea in contempt for her willful

and intentional failure to comply with the parties’ October 2011 Mediated Agreed Entry

and the court’s December 20, 2013 order.

       An evidentiary hearing was held on February 19, 2014, and Mariea was found in

contempt. That same day, the court ordered Mariea to sign a blanket consent to the

guardianship of M.B. by Russell by 8:00 a.m. on February 20, 2014. The Boone Circuit

                                              4
Court ordered Russell’s counsel to prepare the consent and ordered counsel to include

language “that it is without prejudice to [Mariea’s] right to request a replacement

guardian.” Appellant’s App. p. 78. Mariea now appeals.2 Additional facts will be

provided as necessary.

                                            I. Jurisdiction

        Mariea argues that the dissolution court, i.e. the Boone Circuit Court, lacked

authority to order her to sign a blanket consent to Russell’s guardianship over M.B.

Mariea’s argument fails for several reasons but can be most simply resolved under the

law-of-the-case doctrine.

        The law-of-the-case doctrine states that an appellate court’s determination of a

legal issue binds both the trial court and the appellate court in any later appeal involving

the same case and substantially the same facts. Murphy v. Curtis, 930 N.E.2d 1228, 1234

(Ind. Ct. App. 2010), trans. denied.            The purpose of this doctrine is to minimize

unnecessary relitigation of legal issues once they have been resolved by an appellate

court. Id. This doctrine is based on the policy that once an issue is litigated and decided,

that should be the end of the matter. Id.

        Our court has already determined that the Boone Circuit Court “had the authority

to order Mariea to consent to Russell’s guardianship of M.B.” In re Marriage of Best and

Best, No. 06A04-1401-DR-46, Slip op. at 2 (Ind. Ct. App. June 25, 2014). As our court

previously observed, in the court-approved October 2011 Mediated Agreed Entry, Mariea


2
 Russell filed a request to consolidate Mariea’s appeal of the December 2013 order with the appeal in this
cause. Our court denied the request.
                                                    5
and Russell agreed that Russell would serve as M.B.’s guardian if it was necessary to

establish a guardianship prior to her twenty-first birthday. Id.; see also Appellant’s App.

p. 127. That same agreed entry provided that “[b]arring establishment of a guardianship,

the custody order and jurisdiction of this Court remain in full force and effect.”

Appellant’s App. p. 127.

        Mariea now appeals from the Boone Circuit Court’s February 19, 2014 order

finding her in contempt for failing to comply with the December 2013 order (the order

affirmed in our court’s June 25, 2014 memorandum decision) in which the court ordered

Mariea to consent to Russell’s guardianship of M.B.                      Because our court already

determined that the Boone Circuit Court had authority to order Mariea to consent to

Russell’s guardianship of M.B., the Boone Circuit Court retained jurisdiction to

adjudicate Russell’s petition requesting that the court find Mariea in contempt of its

December 2013 order.3 Cf. Fackler v. Powell, 839 N.E.2d 165, 167 (Ind. 2005) (stating

that a dissolution court retains jurisdiction to interpret the terms of its decree and decide

questions emanating from its decree pertaining to its enforcement).

        Finally, we observe that Mariea conveniently ignores her decision to enter into the

October 2011 Mediated Agreed Entry wherein she agreed that Russell would serve as

M.B.’s guardian if a guardianship needs to be established before M.B. attains the age of

twenty-one.      Mariea argues that the Boone Circuit Court has prevented her from

3
  In an argument similar to that raised in her prior unsuccessful appeal, Mariea argues that by ordering her
to sign a blanket consent to Russell’s petition to establish a guardianship over M.B., the Boone Circuit
Court violated her “Fourteenth Amendment right to fair process” because the court did not consider
whether it was in M.B.’s best interests to have Russell appointed as her guardian. M.B.’s best interests
will be considered during the guardianship proceedings, see Ind. Code § 29-3-5-4, which proceedings are
not within the jurisdiction of the Boone Circuit Court.
                                                     6
participating in the ensuing guardianship proceedings and/or challenging Russell’s

petition to establish guardianship over M.B. But Mariea agreed to those terms shortly

before M.B.’s eighteenth birthday, and the Boone Circuit Court is simply enforcing the

parties’ agreement.

                                           II. Contempt

        “‘Uncontradicted evidence that a party is aware of a court order and willfully

disobeys it is sufficient to support a finding of contempt.’” Bessolo v. Rosario, 966

N.E.2d 725, 730 (Ind. Ct. App. 2012) (quoting Evans v. Evans, 766 N.E.2d 1240, 1243

(Ind. Ct. App. 2002)), trans. denied. A determination of whether a party is in contempt is

a matter within the trial court’s sound discretion, and we reverse only where there has

been an abuse of that discretion. Id. An abuse of discretion occurs where the trial court’s

decision is against the logic and effect of the facts and circumstances before the court. Id.

        Mariea argues that she did not willfully disobey the Boone Circuit Court’s

December 20, 2013 order, which ordered Mariea to consent to Russell’s petition to

establish a guardianship over M.B.’s person “if deemed necessary for medical or public

benefits purposes . . . in a court of proper jurisdiction.” Appellant’s App. p. 213. Mariea

argues that the “court of proper jurisdiction” had not yet been determined because

guardianship proceedings were pending in Hamilton Superior Court I and Boone

Superior Court I.4




4
 Mariea also argues that she could not be found in contempt because the Boone Circuit Court’s
December 20, 2013 order is void for lack of jurisdiction. Because Mariea’s jurisdictional claim has been
twice rejected by this court, we need not consider this argument.
                                                   7
         However, at the contempt hearing, Mariea testified that she would not sign a

consent to Russell’s guardianship over the person of M.B. in any court. She specifically

refused to sign a consent in guardianship proceedings in either the Hamilton Superior or

Boone Superior Courts. Moreover, in violation of the October 2011 Mediated Agreed

Entry, Mariea filed a petition in Hamilton Superior Court requesting to be appointed as

M.B.’s guardian. Mariea filed the Hamilton County guardianship action after she filed a

motion in Boone Circuit Court requesting that the court order the parties to refrain from

filing a guardianship petition over M.B.’s person. After agreeing in October 2011 that

Russell would serve as M.B.’s guardian, Mariea flatly refused to execute a blanket

consent to Russell’s guardianship petition as she was ordered to do in the December 20,

2013 order. Tr. pp. 26-27. For all of these reasons, the Boone Circuit Court acted well

within its discretion when it found Mariea in contempt of the court’s December 20, 2013

order.

                                       Conclusion

         Mariea’s claim that the Boone Circuit Court lacked jurisdiction or authority to

order her to consent to Russell’s petition to establish guardianship over M.B. was

adjudicated in our court’s memorandum decision dated June 25, 2014. We are bound by

our court’s prior decision. We also observe that Mariea is bound by the October 2011

Mediated Agreed Entry wherein she agreed to consent to Russell’s guardianship over

M.B. We therefore conclude that the Boone Circuit Court acted within its discretion

when it held Mariea in contempt when she refused to consent to Russell’s guardianship



                                            8
petition after being ordered to do so on December 20, 2013. For all of these reasons, we

affirm the judgment of the Boone Circuit Court.

      Affirmed.

RILEY, J., and CRONE, J., concur.




                                           9